                        Case response
Plaintiffs shall file a letter 1:20-cv-01106-LGS      Document 26 Filed 04/06/20 Page 1 of 3
                                       by April 10, 2020.

The initial pretrial conference, scheduled for April 9, 2020, is ADJOURNED to April 16, 2020, at 10:40 a.m.
The conference will be telephonic. The Court will call the conference participants once the conference is
ready to begin.

The participants shall file a joint letter by April 14, 2020, providing the Court with one telephone call-in
number for a conference call and, to the extent necessary, a passcode. The participants shall ensure they are
all dialed into the conference call by the appointed conference time.

Dated: April 6, 2020
       New York, New York

            The Honorable Lorna G. Schofield
            United States District Judge
            Southern District of New York
            500 Pearl Street
            New York, New York 10007

                   Re:     Kewazinga Corp. v. Google LLC, Case No. 20-cv-1106 (LGS)
                           Google’s Pre-Motion Letter Requesting Leave to File Motion to Dismiss

            Dear Judge Schofield:

                    Pursuant to the Court’s Individual Rule III.C.2, Defendant Google LLC (“Google”)
            submits this pre-motion letter regarding its proposed grounds for moving to dismiss claims
            asserted by Plaintiff Kewazinga Corp. (“Kewazinga”) in its complaint. (D.I. 1, “Complaint”).

            (1) Introduction
                    This is the second patent lawsuit that Kewazinga has filed against Google. Kewazinga
            filed the first lawsuit in 2013 with two patents and then promptly dropped its claims without
            serving the complaint. Now—after six years of complete silence—Kewazinga has again sued
            Google for patent infringement based on the same two patents, which have expired, and a third
            related patent that is also expired. Kewazinga’s claims should be barred under the doctrine of
            equitable estoppel, which Google plans to address with the Court during the initial pretrial
            conference. (See D.I. 24 at 4.) Even before that, however, a number of Kewazinga’s claims
            can be readily disposed under Federal Rule of Civil Procedure 12(b)(6).
                    Kewazinga accuses Google of willful infringement, but offers in support only
            allegations as to Google’s purported knowledge of certain of the patents. Pleading knowledge
            alone is insufficient to support a willfulness claim under Iqbal/Twombly. Moreover, even if
            knowledge alone were sufficient to plead willfulness—and it is not—Google had no
            knowledge of U.S. Patent Nos. 9,055,234 (“the ’234 patent”). Indeed Kewazinga does not (and
            cannot) plausibly plead that Google had knowledge of that patent before it expired, which is
            also fatal to Kewazinga’s indirect infringement claims as to the ’234 patent. As discussed in
            further detail below, because Kewazinga does not plausibly plead fundamental elements of its
            willful infringement claims and certain of its indirect infringement claims—the Court should
            dismiss those claims without leave to amend.

            (2) Background – Kewazinga’s Aggressive Assertion and Six Years of Silence
                    Kewazinga alleges that Google directly, indirectly, and willfully infringed the ’234
            patent, and U.S. Patent Nos. 6,522,325 (the “’325 patent”) and 6,535,226 (the “’226 patent”)
            (collectively, “the Asserted Patents”). In 2013, Kewazinga brought an almost identical lawsuit
            against Google, in which it asserted only the ’325 and ’226 patents, but it did not serve the
         Case 1:20-cv-01106-LGS Document 26 Filed 04/06/20 Page 2 of 3


Hon. Lorna G. Schofield
April 3, 2020
Page 2

complaint. 1 See Kewazinga Corp. et al v. Google Inc., No. 1:13-cv-00938-GMS (D. Del.)
(filed May 24, 2013) (“the 2013 Complaint”). Google met with Kewazinga after the 2013
Complaint was filed and explained that it did not infringe. After meeting with Kewazinga,
Google filed a motion to dismiss and Kewazinga did not oppose. The Court dismissed the
complaint on November 14, 2013, and Google did not hear from Kewazinga again for over six
years and almost a year after the Asserted Patents had expired. 2 Then, on February 7th of this
year, Kewazinga filed the Complaint (D.I. 1) (“the Complaint”) in this case.

(3) Kewazinga’s Willful Infringement Claims Must Be Dismissed
        Kewazinga does not plausibly allege that Google is a willful infringer of the Asserted
Patents. To survive a motion to dismiss, “a complaint must plausibly plead facts sufficient to
support an inference that the infringement at issue is ‘egregious’ in addition to pleading
subjective intent.” Novartis Vaccines and Diagnostics, Inc. v. Regeneron Pharm., Inc., 18-cv-
2434(DLC), 2018 WL 5282887, at *2 (S.D.N.Y. Oct. 24, 2018) (citing Finjan, Inc. v. Cisco
Sys. Inc., No. 17-CV-00072-BLF, 2017 WL 2462423, at *5 (N.D. Cal. June 7, 2017) and
Jenkins v. LogicMark, LLC, No. 16–CV–751–HEH, 2017 WL 376154, at *5 (E.D. Va. Jan. 25,
2017)). Because Kewazinga’s willful infringement pleading lacks facts sufficient to support a
plausible inference that Google’s alleged conduct is willful the Court should dismiss
Kewazinga’s willful infringement claims in their entirety.
        Kewazinga alleges that Google purportedly had knowledge of the ’325 and ’226 patents
(but not the ’234 patent) but mere knowledge of a patent is not enough, and Kewazinga has
failed to allege any “misconduct beyond typical infringement.” Halo Elecs., Inc. v. Pulse
Elecs., Inc., 136 S. Ct. 1923, 1935 (2016). In fact, Kewazinga’s willfulness allegations amount
to a single sentence for each of the Asserted Patents: “Upon information and belief, Google’s
infringement of the [Asserted Patents][] has been willful.” (Complaint, ¶¶ 43, 52, 59.) 3 Those
conclusory sentences, and the fact that Kewazinga does not plead anything beyond typical
infringement in its Complaint, is not sufficient to sustain a willfulness claim. Even more
importantly, however, is the fact that Kewazinga dropped its claims of infringement in the
2013 Complaint after Google told Kewazinga it did not infringe, leading Google to believe
Kewazinga agreed. (See Complaint, ¶ 32 (acknowledging the 2013 Complaint and its
dismissal) and D.I. 24 at 2 (“After the 2013 Action was filed, Kewazinga and Google engaged
in discussions in which Google contended that it did not infringe”).) This is the opposite of
willful infringement.

(4) Kewazinga’s Claims Of Indirect And Willful Infringement As To The ’234 Patent
    Must Be Dismissed
        To adequately plead indirect and willful infringement, a patent owner must plausibly
allege that the accused infringer had knowledge of the asserted patent—Kewazinga fails to do
so in the Complaint as to the ’234 patent. Because Kewazinga did not plead—and could not
plead—that Google was aware of the ’234 patent before it expired, as outlined below, the Court
should dismiss the indirect and willful infringement claims related to the ’234 patent without
leave to amend.


1
  At the time of the 2013 complaint, the ’234 patent had not been issued.
2
  It was also during this time of prolonged silence when the ’234 patent issued (on June 9, 2015) and then
expired (on April 1, 2019).
3
  Kewazinga also includes references to willfulness under its Prayer for Relief.


                                                       2
         Case 1:20-cv-01106-LGS Document 26 Filed 04/06/20 Page 3 of 3


Hon. Lorna G. Schofield
April 3, 2020
Page 3

        Knowledge is an essential element of both indirect and willful infringement.
Specifically, the Supreme Court has instructed that to plead indirect infringement, a patent
owner must allege facts that plausibly establish the defendant’s knowledge of both the patent-
in-suit and the underlying direct infringement. Commil USA, LLC v. Cisco Sys., Inc., 135 S.
Ct. 1920, 1926 (2015) (“[L]iability for inducing infringement attaches only if the defendant
knew of the patent and that the induced acts constitute patent infringement. . . . Like induced
infringement, contributory infringement requires knowledge of the patent in suit and
knowledge of patent infringement.”). Likewise, to plead willful infringement, a patent owner
must allege that the infringer knew of the patent and of the alleged infringement. See Halo
Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1933 (2016) (“[C]ulpability is generally
measured against the knowledge of the actor at the time of the challenged conduct.”). A patent
owner cannot meet the knowledge pleading requirement by alleging that the accused infringer
had knowledge of other patents, even if they are from the same family. See Finjan, Inc. v.
Juniper Networks, Inc., 2018 WL 905909, at *3 (N.D. Cal. Feb. 14, 2018) (dismissing
willfulness and inducement because knowledge of a patent portfolio or other patent in family
not enough); Windy City Innovations, LLC v. Microsoft Corp., 193 F. Supp. 3d 1109, 1117
(N.D. Cal. 2016) (finding that the “requisite knowledge of the patent allegedly infringed simply
cannot be inferred from mere knowledge of other patents, even if somewhat similar”).
        Kewazinga does not plausibly allege that Google knew of the ’234 patent before it
expired on April 1, 2019 because it bases its allegation that Google had knowledge of the ’234
patent on knowledge of other patents. Specifically, Kewazinga asserts that Google had actual
pre-suit knowledge of the ’234 patent as of the date of its issuance—June 9, 2015—because
(1) Google knew about the related ’325 and ’226 patents based on Kewazinga’s 2013
Complaint and (2) Google allegedly cited to the ’226 patent during prosecution of a Google
patent back in 2013. See Complaint (D.I. 1) ¶ 40. 4 These are classic examples of improper
attempts to impute knowledge of an asserted patent based on purported knowledge of other
allegedly related patents. As a matter of law, such allegations are wholly insufficient to meet
the pleading standard for both indirect and willful infringement and should be dismissed.

(5) Proposed Briefing Schedule
     Google respectfully proposes the Court adopt the following briefing schedule: (1) Google
files its motion to dismiss and supporting memorandum 14 days after the Court approves its
filing; (2) Kewazinga files its opposition brief, if any, 14 days thereafter; and (3) Google files
its reply brief, if any, 7 days thereafter.

                                                               Respectfully submitted,

                                                               s/ John M. Desmarais
                                                               John M. Desmarais

Copy: Counsel of record (via ECF)

4
  Kewazinga also offers knowledge allegations in the Introduction section of its Complaint (D.I. 1, ¶¶ 26-33).
Only one sentence pertains to the ’234 patent: “On information and belief, Google had knowledge of the ’234
patent after it issued and prior to the filing of this action.” That single conclusory statement does not redeem
Kewazinga’s deficient pleading as to knowledge of the ’234 patent. See Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements” are
not enough to state a claim.).


                                                       3
